Juez Asociado Sr. Sifre,
en la cual concurren los Jueces Asociados Sres. Marrero y Pé-rez Pimentel.
Opinión disidente omitida por
El Juez Asociado Sr. Ortiz ha llegado a la conclusión que de acuerdo con la Ley 229 de 12 de mayo de 1942, enmendada por la núm. 243 del año 1945, “un hijo anteriormente cono-cido como 'adulterino’, nacido con posterioridad a la vigencia de dicha ley”, de madre casada, “tiene desde el momento de su nacimiento la condición de hijo natural”, y el derecho a ins-tar una acción de filiación, y por tanto, el de impugnar su legitimidad con el fin de obtener sentencia declarando que no es hijo del esposo de la madre, y sí natural de otro hombre, sin que lo impida el artículo 116 del Código Civil, de acuerdo con el cual la filiación legítima solamente puede ser atacada por el marido o sus legítimos herederos.
A las disposiciones de ese artículo les dimos efectividad en Pueblo v. Santiago, 70 D.P.R. 837, manifestando que “Al especificar el Código quiénes pueden impugnar la legitimi-dad, naturalmente, excluyó a aquéllos que no mencionó en el citado artículo”. En Pérez v. Rosario, 72 D.P.R. 514, expre-*501samos el criterio de que una hija nacida durante el matri-monio, tenía la presunción de ser legítima, no pudiendo la ma-dre por sí destruir esa presunción para convertirla en natural a virtud de la Ley 229, según fué enmendada por la núm. 243 de 1945. Mi ilustrado colega cita esos preceptos, pero para repudiarlos “especialmente en vista de las disposi-ciones, el espíritu y de la nueva tónica de nuestra legislación reciente”, lo que da la errónea impresión de que no fué con-siderada esa legislación al resolverse el último de los casos ci-tados.
• Estoy plenamente convencido que la doctrina enunciada en esas decisiones, y reiterada últimamente en Chabrán v. Méndez, 74 D.P.R. 768, es la correcta y que no lo es la que expone en su opinión el Juez Asociado Sr. Ortiz, doctrina que es secuela de una interpretación equivocada de la Ley 229.
El problema que quiso afrontar la Asamblea Legislativa al aprobar esa ley, fué el relacionado con el estado y derechos de los hijos extramatrimoniales. Era ése el que le preocu-paba, y lo resolvió borrando las diferencias que existían en-tre tales hijos, derivadas de la diferente condición de sus padres, incluyéndolos a todos en la categoría de naturales. Ése y no otro fué el propósito de dicha legislación y se logró — reme-diándose así una situación manifiestamente injusta — sin ne-cesidad de afectar “a la institución familiar originada en el matrimonio”-, y dejando “subsistente” la condición de los hijos reputados legítimos, según los preceptos del Código Civil.(1) Para darles la categoría de naturales a los que no la tenían antes de la aprobación de la citada ley, no había por qué al-terar los principios reguladores de la filiación matrimonial, ni debilitar las salvaguardias que la protegen.
Conforme al art. 113 de dicho Código, los hijos de madre casada, nacidos después de los ciento ochenta días siguientes al de la celebración del matrimonio y antes de los trescientos siguientes a su disolución, son hijos legítimos y se atribuyen *502por ley al marido. (2) Como hemos visto, solamente éste o sus legítimos herederos pueden atacar la filiación legítima. Art. 116. La Ley 229 fué aprobada por el poder legislativo con conocimiento de esos preceptos, y al disponer en la sec. 1 de la misma que “Serán hijos naturales todos los . . . naci-dos fuera de matrimonio . . .”, lo hizo conscientemente, ex-presando en términos inequívocos la intención de darles ese carácter a los extramatrimoniales, y no a los que son hijos nacidos de matrimonio; y sin intención alguna de modificar las normas del Código Civil concernientes al sistema de la descendencia legítima, para concederle al hijo reputado legí-timo, el derecho a impugnar su legitimidad.
Sostengo que la Ley 229 no derogó o enmendó las disposi-ciones de los arts. 113, 116 y otros concordantes del Código Civil, de acuerdo con los cuales, el hijo de madre casada nace con el estado personal de hijo legítimo, que conserva mientras no sea destruido por los medios establecidos en esas disposi-ciones, lo que solamente puede suceder a instancias del ma-rido o sus legítimos herederos, toda vez que tales medios no fueron ampliados por la mencionada ley.
Si con ésta se hubiera querido debilitar, en cuanto a los hijos nacidos con posterioridad a su vigencia, la presunción de legitimidad consagrada en el art. 113, y es ésa una de las consecuencias inevitables de la tesis de mi ilustrado co-lega; si se hubiera tenido la intención de que fueran inapli-cables a tales hijos los preceptos del art. 116, o el propósito de enmendarlos, para incluir a éstos entre los que pueden ata-car la filiación matrimonial, no es de dudarse que se hubie-ran expresado esos propósitos, legislándose claramente para lograrlos, y haciéndose en nuestro derecho positivo los reajus-tes necesarios para evitar confusión y desconcierto en cuanto a las normas jurídicas de aplicación a un problema tan serio y delicado como el que discuto. El no haberlo hecho, limi-*503tándose el legislador a disponer en la sec. 1 de la Ley 229 que “Serán hijos naturales los . . . nacidos fuera de matrimo-nio . . . , independientemente de que sus padres hubieran podido casarse al tiempo de la concepción de dichos hijos”, demuestra a mi juicio, que dicha ley tiene el alcance que yo le doy, y no el que le reconoce el Juez Asociado Sr. Ortiz, alcance que sin duda alguna, habrá de ser fuente de serios conflictos, de los cuales no podrá hacerse responsable al poder legislativo.
Repito que la citada ley no derogó o enmendó las referi-das disposiciones del Código Civil. No lo hizo expresa o tá-citamente. No hay entre la primera y las segundas conflicto alguno, si la Ley 229 es interpretada en consonancia con la voluntad legislativa. El conflicto surge, y por cierto muy grave, cuando se hace caso omiso de esa voluntad.
Considerando el propósito de dicha legislación, soy de opi-nión que la misma es aplicable (1) a los hijos que eran na-turales antes de la vigencia de la misma, (2) a los nacidos de madre soltera, sin que tenga importancia alguna el estado o condición del padre, (3) a los hijos de madre casada, cuando la filiación legítima quede excluida conforme a los preceptos del Código Civil, caso que .no es el frecuente, porque el adul-terio de la madre es la excepción.
Ésa es, a mi juicio, la interpretación de que es susceptible la Ley 229, y con ella no se le está quitando eficacia a sus disposiciones, y mucho menos eliminándolas, ni creando nin-gún “conflicto entre' la evidente aplicación de las mismas” a los hijos adulterinos, y su aplicación “a hijos nacidos fuera de matrimonio”, como erróneamente arguye el Juez Asociado Sr. Ortiz. Antes de que entrara en vigor, un hijo adulte-rino de mujer soltera y padre casado, era un paria social, hijo ilegítimo no natural, y continuaba como tal toda su vida, y un hijo de madre casada, una vez destruida su filiación matrimonial, se encontraba y permanecía en la misma situación. En virtud de los claros preceptos de dicha ley, esos hijos na-cidos con posterioridad a su vigencia, tienen la categoría de *504naturales, con todos los derechos que les reconoce nuestra le-gislación, pero para que el hijo de madre casada pueda te-nerla, es preciso que pierda primero el estado de legitimidad, lo que sólo puede suceder repito, a instancias del marido o sus legítimos herederos. En vista de las consecuencias eminente-mente trascendentales y prácticas de las disposiciones de la Ley 229, no veo cómo es posible sostener que pierden ellas efi-cacia interpretadas en la forma expuesta, y mucho menos, que queden destruidas o eliminadas.
Mi colega el Juez Asociado Sr. Ortiz, está en desacuerdo con esa interpretación. Según su criterio “Un hijo anterior-mente conocido como ‘adulterino’, nacido con posterioridad a la vigencia de dicha ley, tiene desde el momento de su naci-miento la condición de hijo natural . . .”, aunque nazca de madre casada, en vista de que aquélla no establece “distin-ción alguna entre un hijo de mujer o madre casada y un hijo de un hombre o padre casado”. Entiende dicho magistrado que “Sería irrazonable e- injusto el suponer que la ley, silen-ciosa en cuanto a distinciones, haya pretendido crear un dis-crimen, concediendo beneficios y derechos al hijo de un padre casado y al mismo tiempo négando tales beneficios y derechos al hijo de una madre casada”. De ahí parte para llegar a la conclusión de que este último, de sostener que no es hijo del ma-rido de la madre, y sí de otro hombre, puede impugnar la paternidad legítima en una acción de filiación, para que se declare que no lo es del primero, y sí natural del segundo.
En primer término, se incurre en error cuando se asevera que un hijo nacido con posterioridad a la vigencia de la Ley 229, conocido anteriormente como adulterino, “tiene desde el momento de su nacimiento la condición ... de natural”. Ese hijo nacía y nace, de acuerdo con la legislación aplicable al caso de autos, con el estado de legítimo, y está fuera del ámbito de la Ley 229, por tratarse de un hijo nacido dentro de matrimonio. En segundo lugar, la ley distingue entre un hijo de madre casada y un hijo de mujer soltera, puesto que expresamente se refiere a los hijos nacidos fuera de matri-*505monio, y no lo son los que nacen de madre casada, mientras ostentan la filiación legítima. Una vez que quede destruida esa filiación con sujeción a los medios establecidos en el Có-digo Civil, son adulterinos esos hijos, y de acuerdo con dicha ley, tienen entonces la categoría de naturales, con iguales be-neficios y derechos que los otros. Es decir, qué con la inter-pretación que combate el Juez Asociado Sr. Ortiz, no se esta-blece u ocasiona discrimen alguno. La ley, y esto es evidente, no niega a los hijos de madre casada, cuya legitimidad haya sido excluida, beneficios y derechos concedidos a los otros hijos que están dentro del alcance de la misma, pero ciertamente que no se los reconoce mientras se interponga el estado- de legi-timidad. Por último, el argumento de dicho magistrado al efecto de que la Ley 229 debe ser interpretada en el sentido de que concede iguales beneficios y derechos a los hijos naci-dos de madre soltera y a los nacidos de madre casada, demues-tra concluyentemente lo equivocada que es la tesis en que des-cansa su opinión, tesis que equivale a sostener que la doctrina del reconocimiento es una misma para los unos y para los otros.
La filiación se establece mediante el reconocimiento vo-luntario o mediante el ejercicio de la acción de reconocimiento forzoso. Es principio general que los hijos que no pueden ser reconocidos voluntariamente, no pueden instar la acción para que lo sean forzosamente. El art. 125 del Código Civil prescribe que el hijo natural puede ser reconocido volunta-riamente por el padre o la madre conjuntamente, o por uno sólo de ellos, y también dispone que éstos se encuentran obli-gados a hacerlo en los casos mencionados en dicho artículo, el que, según la conclusión a que llegara el Juez Asociado Sr. Ortiz en Figueroa v. Díaz, 75 D.P.R. 163, 182, de la que sólo discreparon los Jueces Asociados Sres. Negrón Fernández y Belaval, quedó en todo su vigor “en cuanto a los requisitos de prueba contenidos” en el mismo, siendo aplicables sus pre-ceptos “a las acciones de filiación iniciadas por hijos naturales nacidos con posterioridad a la vigencia” de- la Ley 229, cri-*506terio que concuerda con el expresado por el Dr. Luis Muñoz Morales en sus Anotaciones al Código Civil, Vol. 1, pág. 407, al decir que en virtud de dicha ley, el párrafo primero del referido artículo, que disponía que “Son hijos naturales los nacidos fuera de matrimonio, de padres que al tiempo de la concepción de aquéllos, hubieran podido casarse, sin dispensa o con ella”, debía entenderse enmendado en el sentido de pro-veer que “Son hijos naturales los nacidos fuera de matrimo-nio, independientemente de que sus padres hubieran podido o no, contraer matrimonio al tiempo de la concepción o del na-cimiento del hijo”, quedando inalteradas las restantes disposi-ciones. Una de ellas es, como se ha visto, la que autoriza el reconocimiento voluntario del hijo natural por el padre o la madre conjunta o separadamente.
Interpretada la Ley 229 como lo hace mi distinguido co-lega, esto es, en el sentido de que no establece distinción al-guna entre hijos de madre casada, que sostengan ser adulte-rinos, e hijos de madre soltera, y en el sentido de que les concede a los unos y a los otros iguales beneficios y derechos, nos encontraríamos con el absurdo jurídico de que una madre podría reconocer voluntariamente como natural al hijo cuya paternidad se le atribuye por ley al marido, bien conjunta-mente con el que se considere que es padre, o por ella separa-damente, pudiéndose así destruir la filiación matrimonial, sin intervención alguna del marido, del hijo o de los tribunales, privando al primero de la paternidad legítima, y al hijo, “personaje central en el drama”, según dicho magistrado, del estado de legitimidad, que estaría a merced de la madre, para darle la condición de natural, alteración de estado que el Juez Asociado Sr. Ortiz, aparentemente considera que representa un beneficio. En efecto el estado de legitimidad y las sal-vaguardias que le dan protección, quedarían con escasísimo valor, y la institución del matrimonio, que no dejó de ser la base normal de la familia con la aprobación de dicha ley, minada en sus cimientos.
*507Si no es posible admitir el absurdo del reconocimiento voluntario del hijo de madre casada, mientras ostente la fi-liación matrimonial, me parece que es inevitable la conclusión de que es erróneo sostener que las normas del reconocimiento son las mismas para ese hijo y para el nacido de mujer sol-tera, e igualmente erróneo decir que el uno y el otro gozan de iguales beneficios, y que el primero, que no puede ser recono-cido voluntariamente, tiene el derecho a instar una acción de filiación, para que se declare que es hijo natural de un varón, que no es el marido de la madre, sosteniendo que no es hijo del hombre a quien le es atribuido por ley. Reitero que el argumento que se esgrime sobre la llamada igualdad de benefi-cios y derechos entre los hijos nacidos que son naturales, según la interpretación que le da a la Ley 229 el Juez Asociado Sr. Ortiz, demuestra definitivamente que esa interpretación es absolutamente errónea.
La conclusión a que llega dicho magistrado descansa en más de una teoría, como paso a demostrar. Las he tratado en conjunto, y ahora he de referirme a algunas de ellas en particular.
Se sostiene que “La Ley 229 crea una nueva categoría de personas que pueden impugnar la legitimidad, y en ello tras-ciende y va más allá de los límites de exclusividad estable-cidos en el art. 116 del Código Civil”. No, dicha legislación simplemente reafirmó que son hijos naturales aquéllos que lo eran con anterioridad a su vigencia, e incluyó en esa catego-ría a los que nacieran con posterioridad, que antes tenían la condición de ilegítimos no naturales. Ciertamente que no creó una “nueva categoría de personas que pueden impugnar la legitimidad”, puesto que, como tantas veces he dicho, no hubo propósito alguno, y no es posible inferirlo, de modificar las normas de nuestro derecho positivo relativas a la impug-nación de la filiación legítima.
También se sostiene, que se trata de una situación “sen-cilla ... de una ley general que enumera a ciertos grupos de personas poseedoras de cierta causa de acción, la de impugna-*508ción de la legitimidad”, (supongo que se refiere al art. 116 del Código Civil), “y la de una ley especial (la 229) que esta-blece un nuevo grupo de personas (los hijos) a quienes se les reconoce el mismo derecho . . Ya he demostrado que a éstos no se les reconoce ese derecho. Incúrrese en craso error cuando se dice que la Ley 229, es una ley especial. No lo era, ni lo es el art. 125 del Código Civil, las disposiciones del cual, conjuntamente con las de la Ley 229, establecen las normas para el reconocimiento de los hijos naturales, Figueroa v. Díaz, supra. Si las del referido artículo son de carác-ter general, y eso lo admite mi ilustrado colega, no me ex-plico en qué se funda para decir que no lo son las de la Ley 229.
Se arguye que “La forma más razonable, justa y con-gruente con el propósito de la ley, de interpretar la frase ‘hi-jos nacidos fuera de matrimonio’, consistiría en identificar tal concepto con el de hijos que, de hecho, no son legítimos, esto es, que de hecho, nazcan fuera de matrimonio porque uno de los padres esté casado con otra persona”, y que “como cues-tión de derecho, esos hijos podrían ser considerados como legí-timos hasta tanto tenga éxito una acción de impugnación de legitimidad”. (Bastardillas nuestras.) En cuanto a los hi-jos de mujer soltera y padre casado no existe ningún problema porque no está envuelto el estado de legitimidad. En lo que se refiere a un hijo de madre casada, no hay duda de que si re-sultare ser, como cuestión de hecho, adulterino, puede encon-trar protección en la Ley 229, pero ese hecho, no puede esta-blecerlo el hijo. Se me hace imposible comprender lo que quiere decirse cuando se manifiesta que los hijos de madre ca-sada podrían ser considerados como legítimos. No es que po-drían serlo. Es que hay que considerarlos así, a no ser que se haga caso omiso, con infracción de preceptos perfectamente claros, del estado de legitimidad con que nacen esos hijos, pri-vándoles de una de sus mayores garantías, consagrada y res-petada por las leyes de la inmensa mayoría de los pueblos civilizados.
*509Nos dice el Juez Asociado Sr. Ortiz, que la Ley 229 en-mendó implícitamente el art. 116 del Código Civil, amplián-dolo para incluir a los hijos, entre aquéllos que pueden atacar la filiación matrimonial. Me parece haber dejado establecido que esto no es así. Quiero añadir que esa teoría está en con-flicto. con las anteriores, según las cuales dicho artículo no es aplicable a los hijos nacidos con posterioridad a la vigencia de dicha ley.
Se argumenta que “Bajo la situación legislativa anterior (a la Ley 229), tenía eficacia y virtualidad la disposición del art. 116 del Código Civil al efecto de que la legitimidad podía ser impugnada solamente por el marido o sus herederos”, no pudiendo el hijo adulterino atacarla “especialmente en vista de que él no podía entablar una acción de filiación . . pero que la “Ley 229 de 1942 conlleva el pronunciamiento de que el hijo natural puede también impugnar su propia legitimi-dad”. ¿Dónde está ese pronunciamiento? Afirmo que no puede encontrarse. Los preceptos del citado artículo, que se refieren al sistema de la descendencia legítima, no tuvieron esa motivación. Existen en nuestro derecho por otras razo-nes muy trascendentales.
Dice mi ilustrado colega, que “La Ley 229 . . . ensancha los caminos que llegan a la verdad, y abre las puertas que estaban tapiadas por el art. 116”. En Figueroa v. Díaz, supra, no entendió que la ley había ensanchado los caminos y abierto las puertas para llegar a la verdad de que un hijo natural tiene derecho al reconocimiento forzoso. ¿A qué ver-dad se refiere ahora? Aparentemente a la que llama “reali-dad filiatoria”. Si ello es así, esa realidad en cuanto a los hijos que nacen de madre casada, es la de que éstos tienen el estado personal de legítimos, hasta que esa realidad deje de serlo, a solicitud de quienes pueden cuestionarla.
Poco quiero decir sobre la sentencia del Tribunal Supremo de España de 20 de marzo de 1919. La considero inaplica-ble, entre otros motivos, porque los hechos y circunstancias que tuvo ante sí dicho Tribunal son completamente distintos *510a los que encontramos en este recurso. Si estuviera equivo-cado al sostenerlo, no lo estaría al decir que ese fallo aislado y solitario, no ha debido considerarse como precedente para revocar la doctrina establecida en nuestras decisiones. Ade-más, sosteniéndose como se sostiene por el Juez Asociado Sr. Ortiz, la teoría, entre otras, de que el art. 116 del Código Civil, fué enmendado implícitamente por la Ley 229 para darle al hijo el derecho a impugnar su legitimidad, no veo por qué se invoca dicha sentencia.
Lamento que la mayoría del Tribunal se retracte ahora de lo que expresó por unanimidad en Chabrán v. Méndez, supra, resuelto en 24 de abril de 1953. (3) Dijimos entonces que debía tenerse “en cuenta que bajo el artículo 116 del Có-digo Civil sólo el marido o sus legítimos herederos pueden impugnar la legitimidad del hijo”, citando con aprobación lo resuelto en Pueblo v. Santiago, supra. También expusimos que “La Asamblea Legislativa le ha colocado (al hijo) un obstáculo en el camino — el artículo 116 del Código Civil. Por consiguiente, el menor no puede proseguir con el asunto a menos y hasta que los herederos legítimos de Frank Chaulón tomen alguna acción bajo el artículo 116”. Añadimos, refi-riéndonos al problema social allí envuelto, que en parte tam-bién lo está en el presente litigio, problema que entonces ca-racterizamos de “altamente sensitivo”, que “La Asamblea Le-gislativa ha erigido un número de salvaguardias, según cons-tan en el artículo 116 y en otros del Código Civil”. (4) Esas salvaguardias han sido destruidas sin justificación alguna, ha-biéndose desechado una doctrina enteramente correcta, para adoptar en su lugar una que es manifiestamente errónea.
La sentencia apelada ha debido confirmarse por ajustarse a derecho.

 Anotaciones al Código Civil, Dr. Luis Muñoz Morales, Vol. 1, pág. 407.


 La madre de Raúl Agosto casó con Rodolfo Rodríguez Meléndez en 18 de enero de 1945, y Raúl nació en 13 de mayo de 1950, subsistiendo el matrimonio.


E1 hijo en el caso de Chabrán v. Méndez, snpra, nació después de aprobada la legislación de 1942 y 1945.


Dí mi conformidad a esas manifestaciones, estando perfectamente consciente de la existencia de la Ley 229.